ORDER
Considering the application of petitioner, Liliana G. Rojas, to sit for the July 2004 Louisiana bar examination,
IT IS ORDERED THAT petitioner’s application be and hereby is denied.
IT IS FURTHER ORDERED that this matter be transferred to the Office of Disciplinary Counsel, which is authorized to conduct an investigation into the qualifications of petitioner to be admitted to the Bar, in particular the allegations against petitioner relating to her conduct during the February 2004 Louisiana Bar Examination. The Office of Disciplinary Counsel shall appear before the Commissioner appointed pursuant to this order and shall provide such information, evidence, and recommendations to the Commissioner as may be appropriate.
IT IS FURTHER ORDERED that Judge A. J. Kling, Jr be and is hereby appointed as commissioner pursuant to Supreme Court Rule XVII, § 9, to take evidence and to report to this court as to whether petitioner has the appropriate character and fitness to be admitted to the Bar and allowed to practice law in the State of Louisiana. The report shall address the commissioner’s specific findings with regard to the allegations against petitioner relating to her conduct during the February 2004 Louisiana Bar Examination. Upon receipt of the commissioner’s *145report, this court will make a determination whether petitioner will be permitted to sit for a future bar examination.
/s/ Pascal F. Calotero, Jr.
Justice, Supreme Court of Louisiana
TRAYLOR, J., would deny the application and the appointment of the commissioner.